DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  The claimed “wherein the adhesive in the above step (5)” should be “wherein the adhesive in of claim 8”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 10, and 11, and those depending therefrom including claims 3, 4, 7, and 12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed “a part of the peripheral region of the second adhesive layer and the first adhesive layer are adhered to each other” is indefinite.  The claim cites “a part of the peripheral region” (i.e. [one] part of the peripheral region) of the second adhesive layer.  However, the syntax of the line implies that the part also applies to the first adhesive layer.  Therefore, it’s unclear whether applicant is claiming “a part of the peripheral region of the second adhesive layer and a part of the peripheral region of the first adhesive layer are adhered to each other” or “a part of the peripheral region of the second adhesive layer is adhered to is adhered to 
	Regarding claim 2, the claimed “wherein, when the thickness of the second adhesive layer is 20 to 50 micrometers” is indefinite because “when” does not make clear whether the pad is the claimed thickness or not the claimed thickness.  For the purpose of examination, the examiner will consider the thickness of the second adhesive layer to be “wherein
	Regarding claim 5, the claimed “wherein, when the region of the polishing pad in which the first and third penetrating holes are formed is pressurized to a pressure of 1 to 5 kgf/cm2 and the pressure is measured in 5 minutes, the change in the pressure after 5 minutes with respect ot the pressure of the pressurization is 35% or less” is indefinite.
	The claim is confusing as there is a “pressurized” region which is pressurized to “a pressure” and then a measured pressure, referred to as “the pressure,” and a change in the pressure, referred to as “the change in the pressure”, and then, finally, “the pressure” and “the pressurization.”  There is a compound antecedent basis problem within the claim as there seems to be a pressure to which the region is pressurized, a measured pressure, and a change in pressure representing possibly the absolute value of the measured pressure minus the pressurized pressure.  Furthermore, it’s not clear which pressure “the pressure” refers to and “the pressurization” lacks antecedent basis.  It seems as though this would be the pressure [at which the region is pressurized”, but it’s not definite that this is the case.  Applicant should clarify the individual pressures by introducing them distinctly as, for example, “pressurized to a pressurization pressure,” “a pressure is measured”, and “a change in pressure, with respect to the pressurization pressure, is 35% of the pressurization pressure or less.”  
	Regarding claims 5 and 6, the claimed “wherein, when the region of the polishing pad in which the first and third penetrating holes are formed is pressurized to a pressure of 1 to 5 kgf/cm2 and the pressure is measured in 5 minutes, the change in the pressure after 5 minutes with respect to the pressure of the pressurization is 35% or less” is indefinite.  Applicant appears to be functionally claiming structure.  That is, applicant is indirectly claiming a structure by claiming a structure capable of achieving the claimed result.  Applicant mentions this result in paragraphs 0072 and 0075 of the application publication, but does not disclose the structure capable of achieving such a result in a way specific enough to yield definite structure.  
	It has been held that the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008).
	In this case, applicant is attempting to solve a problem of having excellent airtightness to a degree seemingly demonstrated with this claimed function, but has not disclosed the exact means which achieves this function and thus sets unclear structural boundaries to the claim.  It has also been held that without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). 
	For the purpose of examination, this will be considered a functional statement which only requires the function of compressibility.  Applicant is advise to claim the specific structure which is responsible for this function, remove the limitation from the claim, or cancel the claim entirely in order to overcome the 35 USC 112(b) rejection.
	Similarly, claim 6 has the same issues as claim 5 and should also be corrected accordingly.  
	Regarding claim 10, the claimed “at the same time” is indefinite.  The claimed “the same time” lacks antecedent basis and therefore is unclear what “the same time” is referring to.  Furthermore, clarification to be “at [a] same time” or “at [a] time” is unclear as to how this would be limiting.  For example, performing two actions in rapid succession would be considered at the same time, or performing two actions somewhat close in time would be considered “at a same time.”  Without clarity from the specification and without an agreed upon definition of “the same time” in regards to an exact (i.e. definite) time or time range, then the claimed “same time” is indefinite.  
	Regarding claim 11, the claimed “wherein the adhesion…is carried out by a part or the entire of the first adhesive layer and the second adhesive layer” is indefinite.  It’s unclear whether “a part or the entire” refers to “the first adhesive layer,” “the second adhesive layer”, or both.  For the purpose of examination, the examiner will consider this to be “wherein the adhesion…is carried out by a part or the entire of each of the first adhesive layer and the second adhesive layer.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US-20050070216) in view of Hu (US-2017/0246722).
	Regarding claim 1, Roberts (US-20050070216) discloses a polishing pad, which comprises:
a polishing layer (polishing layer 14) having a first penetrating hole (opening 24) formed therein (Fig. 3);
a support layer (base layer 12) having a second penetrating hole (opening 22 in base layer 12) formed in the region in which the first penetrating hole is formed (Fig. 3);
a first adhesive layer (hot-melt adhesive layer 20) interposed between the polishing layer (polishing layer 14) and the support layer (base layer 12) (Fig. 2) and having a third penetrating hole (the opening 22 in the adhesive layer 20) formed in the region in which the first penetrating hole (opening 24) is formed (Fig. 3); and
a window (transparent window 18) inserted in the first penetrating hole (opening 24),
wherein the second penetrating hole (opening 22 in base layer 12) and the third penetrating hole (opening 22 in adhesive layer 20) are aligned with each other (Fig. 3), and
Roberts fails to disclose having a second adhesive layer adhered to a side of the window and a part of the peripheral region of the second adhesive layer and the first adhesive layer are adhered to each other.
However, Hu (US-2017/0246722) teaches a second adhesive layer (adhesive sealant 64) adhered to a side of a window (60) (Fig. 4), and a part of the peripheral region of the second adhesive layer (adhesive sealant 64) is adhered to a first adhesive layer (upper adhesive layer 82) (Fig. 3).  Hu teaches that a side, second adhesive layer allows for a seal on all sides of the window 60 [Hu; paragraph 0043].  Therefore, it would have been obvious to one of ordinary skill in the art to add a second adhesive layer as taught by Hu, which touches the first adhesive layer of Roberts, in order to form a continuous seal with the adhesive of Roberts around the walls of the window [Hu; paragraph 0043].  
	Regarding claim 4, Roberts discloses the polishing pad of claim 1, wherein the first adhesive layer is formed of a hot-melt adhesive (“hot melt adhesive 20”) [Roberts; paragraph 0020] having a melting point of 90 to 130°C (Roberts states that the adhesive is applied at between 50 degrees C to about 150 degrees C, and then allowed to set, meaning that it is applied in a liquid or semi-liquid state at which the adhesive has at least partially melted) [Roberts; paragraph 0019]. 
	Though Roberts does not disclose a second adhesive layer, it would have been obvious to one of ordinary skill in the art to use the same adhesive as the first adhesive layer for the second adhesive layer, as modified by Hu, in order to simplify the manufacturing and ensure consistency along the entire seal.  
	Regarding claim 5, Roberts discloses the polishing pad of claim 1, wherein, when the region of the polishing pad in which the first to third penetrating holes are formed is pressurized to a pressure of 1 to 5 kgf/cm and the pressure is measured in 5 minutes, the change in the pressure after 5 minutes with respect to the pressure of the pressurization is 35% or less (Roberts discloses typical polishing pad materials, such as being a poly urethane, which is known to have a compressability) [Roberts; paragraph 0005] (see interpretation of this limitation above under the section titled 35 USC 112(b)).
	Regarding claim 6, Roberts discloses the polishing pad of claim 1, wherein, when the region of the polishing pad in which the first to third penetrating holes are formed is depressurized to a pressure of 0.001 to 0.1 kgf/cm? and the pressure is measured in 5 minutes, the pressure after 5 minutes is 1 kgf/cm or less (Roberts discloses typical polishing pad materials, such as being a poly urethane, which is known to have a compressibility) [Roberts; paragraph 0005] (see interpretation of this limitation above under the section titled 35 USC 112(b)).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US-20050070216) in view of Hu (US-2017/0246722) and further in view of Wiswesser (US-2004/0033758) and (US-2009/0253353).
	Regarding claim 2, Roberts discloses the polishing pad of claim 1, but fails to disclose wherein the thickness of the second adhesive layer is 20 to 50 micrometers, the light transmittance of the second adhesive layer is 90 to 99%, and the refractive index thereof is 1.4 to 1.6.
	As to the refractive index, Wiswesser (US-2004/0033758) teaches a refractive index which overlaps the claimed range (“a low refractive index (e.g., less than about 1.48)”) [Wiswesser; paragraph 0034].  Since Wiswesser’s window is pertinent to windows in CMP machine polishing pads, it therefore would have been obvious to one of ordinary skill in the art to modify the window of Roberts to have a refractive index as known in the art, as taught by Wiswesser, in order to reduce reflections and improve light transmission [Wiswesser; paragraph 0035].  
	As to the thickness of the second adhesive layer, Hu (US-2017/0246722) teaches an adhesive layer having a thickness of 0.5 to 5 mil (12.7 to 127 micrometers) is sufficient enough to maintain a seal, or fluid-impermeable layer, between the window and the pad [Hu; paragraph 0025] and therefore it would have been obvious to one of ordinary skill in the art to modify the thickness of the adhesive layer, both the first and the second, to be within the claimed range, as taught by Hu, in order to prevent fluid such as slurry from leaking through [Hu; paragraph 0025].  
	As to the light transmittance of the second adhesive layer being about 90 to 99%, Ogawa (US-2009/0253353) teaches a light transmittance of a window being preferably 80% or more [Ogawa; paragraph 0088].  Since Ogawa is pertinent to windows in CMP polishing pads, it therefore would have been obvious to one of ordinary skill in the art to modify the window of Roberts, in view of Ogawa, to have a light transmittance with the claimed reflectivity in order to increase precision in measurement/detection [Ogawa; paragraph 0089].  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US-20050070216) in view of Hu (US-2017/0246722) and further in view of (US-2013/0324020).
	Regarding claim 7, Roberts discloses the polishing pad of claim 1, wherein the other side of the window is surface treated, and the surface-treated side has a surface roughness (Ra) of 2.0 to 4.0 micrometers.
	However Lefevre (US-2013/0324020) teaches a polishing surface of a polishing pad having a desired roughness of 1-5 microns (“a molded polishing surface layer, upon conditioning and/or polishing, has a polishing surface roughness approximately in the range of 1-5 microns root mean square”) [Lefevre; paragraph 0062].  Since the roughness of the pad is determined based on the desired planarization of the wafer, it therefore would have been obvious to one of ordinary skill in the art to ensure uniform roughness across the entire surface of the polishing pad, which includes the window, in order to ensure uniform planarization as desired by Roberts.  

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US-20050070216) in view of Hu (US-2017/0246722).
	Regarding claim 8, Roberts discloses a process for preparing a polishing pad, which comprises:
(1) providing a polishing layer (polishing layer 14) having a first penetrating hole (opening 24) formed therein;
(2) providing a support layer (base layer 12) opposite to the polishing layer;
(3) interposing a first adhesive layer (hot-melt adhesive layer 20) between the polishing layer (polishing layer 14) and the support layer (base layer 12), and adhering the polishing layer (polishing layer 14) and the support layer (base layer 12) to each other with the first adhesive layer (hot-melt adhesive layer 20) (shown adhered in Figure 3);
(4) forming a third penetrating hole (shown in Figure 3 below) passing through the first adhesive layer (hot-melt adhesive layer 20) in a predetermined region of the first adhesive layer (hot-melt adhesive layer 20) and a second penetrating hole (opening 22) passing through the support layer (base layer 12) in a predetermined region of the support layer (base layer 12), based on the first penetrating hole (opening 24); and
(5) inserting a window (transparent window 18) (Fig. 3).

    PNG
    media_image1.png
    601
    856
    media_image1.png
    Greyscale

Roberts fails to disclose having a second adhesive layer adhered to a side of the window and a part of the peripheral region of the second adhesive layer and the first adhesive layer are adhered to each other.
However, Hu (US-2017/0246722) teaches a second adhesive layer (adhesive sealant 64) adhered to a side of a window (60) (Fig. 4), and a part of the peripheral region of the second adhesive layer (adhesive sealant 64) is adhered to a first adhesive layer (upper adhesive layer 82) (Fig. 3).  Hu teaches that a side, second adhesive layer allows for a seal on all sides of the window 60 [Hu; paragraph 0043].  Therefore, it would have been obvious to one of ordinary skill in the art to add a second adhesive layer as taught by Hu, which touches the first adhesive layer of Roberts, in order to form a continuous seal with the adhesive of Roberts around the walls of the window [Hu; paragraph 0043].  
	Regarding claim 9, Roberts discloses the process for preparing a polishing pad of claim 8, wherein the third penetrating hole (the hole in the adhesive layer 20) is formed in the region in which the first penetrating hole (the hole 24 in layer 14) is formed (Fig. 3),
the planar area (the area that overlies the hole) of the third penetrating hole (the hole in adhesive layer 20) is smaller than the planar area of the first penetrating hole (hole 24 in layer 14) (Fig. 3),
the second penetrating hole (opening 22) is formed in the region in which the first penetrating hole (opening 24) is formed (Fig. 3), and
the planar area of the second penetrating hole (opening 22) is smaller than the planar area of the first penetrating hole (opening 24) (Fig. 3).
	Regarding claim 10, Roberts discloses the process for preparing a polishing pad of claim 8, wherein the second penetrating hole and the third penetrating hole are formed at the same time, so that the second penetrating hole and the third penetrating hole correspond to each other.  While Roberts does not disclose when the holes are formed, it would have been obvious to one of ordinary skill in the art to have created the second penetrating hole and third penetrating hole at the time of manufacture, thus being formed in the same period of time, wherein the time, or period of time, is considered the time of manufacturing the pad.  
	Regarding claim 11, Roberts discloses the process for preparing a polishing pad of claim 8, wherein the adhesion in the above step (5) is carried out by a part or the entire of the first adhesive layer and the second adhesive layer being melted and adhered to each other.
	Roberts teaches the adhesive for securing the window (18) is a hot melt adhesive (20) [Roberts; paragraphs 0009 and 0020], which is understood as a type of adhesive which is applied using a heat source [Roberts; paragraph 0019], and therefore, it would have been obvious to heat the hot melt adhesive of Roberts, both the adhesive taught by Roberts and the adhesive taught by Hu, in order to melt the adhesive in order to conform the adhesive to the surfaces, and then remove the heat to harden and connect the window to the pad, as desired by Roberts [Roberts; paragraphs 0009 and 0020].  
	Regarding claim 12, Roberts, as modified in view of Hu, discloses the process for preparing a polishing pad of claim 11, wherein the first adhesive layer and the second adhesive layer are formed of a hot-melt adhesive having a melting point of 96 to 130°C (“hot-melt adhesive 20 is applied at a temperature that will not damage the base layer 12 or the polishing layer 14. For example, the adhesive 20 is applied at about 50.degree. C. to about 150.degree. C”) [Roberts; paragraph 0019]., and
the adhesion in the above step (5) is carried out at 100 to 120°C (“hot-melt adhesive 20 is applied at a temperature that will not damage the base layer 12 or the polishing layer 14. For example, the adhesive 20 is applied at about 50.degree. C. to about 150.degree. C”) [Roberts; paragraph 0019].

Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action as well as rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Roberts fails to anticipate, or render obvious, in combination with all other claim limitations, “wherein the ratio of the thickness of the window to the thickness of the second adhesive layer is 100:1”.
Roberts teaches the adhesive layer (20) is about 0.1 mils to 25 mils [Roberts; paragraph 0018], so the thickness of the window that meets the ratio is 10 mils to 2500 mils (0.254 to 63.5 millimeters).  Hu teaches the thickness of the polishing layer 20 is about 0.9 mm [Hu; paragraph 0049].  While a prima facie case of obviousness may exist where ranges overlap or are close, such obviousness can be rebutted by showing the criticality of the ratio.  Applicant states “When the ratio of the thickness of the window to that of the second adhesive layer is 100:1, the difference in the light transmittance between the window and the second adhesive layer may be 1 to 10%, and the difference in the refractive index between them may be 0.01 to 0.1. Specifically, when the ratio of the thickness of the window to that of the second adhesive layer is 100:1, the difference in the light transmittance between the window and the second adhesive layer may be 5 to 10%, and the difference in the refractive index between them may be 0.05 to 0.1” [Application; paragraph 0069], wherein the ratio provides the desired refractive index.  Since Roberts does not recognize the criticality of the ratio, it would not have been obvious to modify this variable to the claimed 100:1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723